Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Leone, J.), rendered March 26, 1996, convicting him of burglary in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial (Rienzi, J.), after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence and statements made by the defendant to the police.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, under the circumstances of this case, the police officers’ conduct in stopping and detaining the defendant, including transporting him to the crime scene, was proper (see, People v Hollman, 79 NY2d 181; People v Hicks, 68 NY2d 234; People v Smith, 190 AD2d 832; cf., People v Battaglia, 82 AD2d 389, revd on dissent of Hancock, J., at App Div, 56 NY2d 558; People v Kirby, 124 AD2d 67).
The defendant’s remaining contentions are either unpreserved for review or without merit.
Miller, J. P., Sullivan, Pizzuto and Florio, JJ., concur.